OFFICE   OF THE ATrORNEY       GENERAL               OF TEXAS
                        AUSTIN




Honorable W. A. Davis
State Registrar of Vital Statistics
Texas State Board d Health
Austin, Texas
Dear Sir:




                                                  equest for an opinion
upon the followi
                                                    the State Reg-
                                                   , or the State
                                                     to aaa to the
                                                    aiti0m             iteas.
                                     istrar    the med-
                                                    force
                                  birth or the person
                                 se of death to su2rlly
                               for in these additional

                   ame Article, ws find that Rule
                   hat a birth and also a death cer-
                    be filed for a stillborn child
                   rate certificates of both the
               he death shall be filed.* Would
              age require these certificatesto be
    printed on separate pieces of paper, or would a
    stillbirth cedificate including a certificate of
    birth ad a certifictiteof death signed by the
    undertaker, or person who buried the body, and
    the medical attendant who attended the birth,
    and calling for all the informtion set out in
    Rule .&Oaand Rule 47a oomply with the require-
    ments of Rule 39a?R


                                 ~.~ ~~-~~~.---..-..- .---..-I   -- ..--.. ^- -.-.-   ..~ .__..._
 Honoreble W. A. Davis, Page 2


           Rule 406 of Article 4.477,Vernon's Annotated
 Civil Statutes, provides that a certificate of death cdn-
 tein some twenty-one items %eoessary for the legal, social,
 anI sanitary purposes subserved by registration records."
 They are enumerated in the section.
           Rule 47s of the same article lists some twenty-
  four items of informationwhich the certificateof birth
_ shell contain.
           Article 781a, Vernon's Annotated Criminal Statutes,
 provides, among other things, in respect to a violation of
 provisions as to vital statistics:
           "Thet any person, who for himself or as an
      officer, agent, or employee ol any other perso!,
      or of any corporation or partrx3%ip . . . (a)
      being required by this Act to fill out a certific-
      cat6 of birth or death and file the sane with
      the local registrar, or aem er it, upon request,
      to any person charged with the duty of filing
      the same, shall fail, neglect, or refuse to per-
      form such duty in the manner required by this
      Act . . . shall be deemed guilty of a misdemeanor
      and upon conviction thereof shell for the first
      offense be fined not less than five dollars ($5.00)
      nor more than fifty dollars ($SO.OO),and for
      each subsequent offense not less than ten dollars
      ($10.00)nor more than one hundred dollars I$lOO.OO),
      or be imprisoned in the county jail not more then
      sixty days, or be both fined and Imprisoned."
           Article 781a, as quoted above, would apply to any
 person required to fill out a death or bdrth certificate
 under Rules f,Oaana .L7a,Article l&77, Vernon's Annotated
 Civil Statutes.
            Article U77, supra, relating to vital statistics,
  is a legisaive exercise of the state's polioe power en-
  acted in the interest of the public health. The Legislature
  has "deemed necessary* ana enumersted certain items of in-
  formation which every birth and death certificateshould
  contain. The violation of these statutory provisions relat-
  ing to birth and death certificates is punishable by fine
  and imprisonment. Article 781a, Vernon's Annotated Criminal
  statutes.
Honorable W. A. Davis, Fag6 3


          The authority of the State Health Officer, the
State Department of Health, and the State Registrar is
set out in Rules 34a and 35b and other rules, of Article
4477, sum, and it does not include the power to add ad-
ditional items to the%irth or death certificates. In the
absence of au express delegation of this authority to them
by the Legislature, the State Board of Health, the State
Health Officer, and the State Registror, a0 not possess it.
They can only administer the law, e.tId
                                      are without legisle-
tive power to augment or add to the requirement of the law.
Furthermore, since violation of the law is a misdemeanor,
punishable by fine and imprisonment,the law must be strict-
ly construed and only the exact provisions of the law it-
self are enforceable.
          It IS our opinion ana you are so advised, that the
State Health Department, the State Hath Officer, and the
State Registrar have no authority express or knplieclto add
to the items required of death or birth certificatesunder
Sections LOa and f+7a,and Article 4477, v=rnon's Annotated
Civil Statutes, and consequentlymay not force the aedical
attendant in case-ef birth or the person who buried the body
in case of death to supply the information called for in
additional items.
          Turning to ymr third question, we wish to quote
the first sentence of Rule 39a of Article J&77, supra:
          "That a stillborn child be registered as
     a birth and also as a death, and separate certif-
     icates of both the birth and the death shall be
     filed with the local registrar, in the usual foxm
     and manner, the certificateof birth to contain
     in place of the name of the child, the word 'still-
     birth', etc."
          We must assume that the Legislature in using the
word Wseparate" as an adjective employed it in its ordinary
and accepted meaning, that is, in the case of tr.ingsthat
have not been connected as %nconneoted", "not united or
assooiatedW,or naistinct.W
          Since the word Wseparate* customarily suggests
QnconnectedN and "distinct" objects or things, in using
it in respect to Wcertificateof both the birth and the
death", we feel that the Legislature had separate pieces
of paper as well as separate forms in mind. Y3eparaten
oertificates~areequivalent to Vnconnected" or "distinct*
certificateswhich could only mean different sheets of
Honorable W. 'A.Davis, Page 4


paper for the two fem.
          It is our o i&n that the requirementof Rule
39a of Article 4477, &ernon's Annotated Civil Statutes,
that useperate certificatesof both the birth and the death-
of a stillborn child be filed with the local registrar
means separate sheets of paper for separate forms instead
of one sheet of paper designated %tillbirth certifica~ew
and containing two forms, one for.birth and one for death.
          Trusting that we have fully answered your.inquiries,
we are
                                      Very truly yours




                                 BY
                                                Dick Stout
                                                 Assistant
DS:L?d

    APPROVED DEC 4, 1939

    GERALDC.XANN
    ATTORNEY GENERAL OF TEUS


                           APPROVED
                           OPINION
                           CWITrEE~
                           BY B. 7:.B.
                           CHAIRMAN